Citation Nr: 1633285	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-30 721A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an evaluation in excess of 30 percent for residuals of a left hip injury with myositis ossificans.

2.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.E. Tracy, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1970 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In June 2016, the Veteran testified at a hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.

At the Board hearing, the Veteran raised the issue of being unable to work, in part, because of his service-connected left hip disability.  The Board thus finds that a claim for a TDIU has been raised by the record and is within the jurisdiction of the Board.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A remand is required to obtain a new VA examination.  The most recent VA examination to assess the Veteran's left hip was in January 2010.  The Veteran indicated at the June 2016 Board hearing that his symptoms have worsened since that examination.  Further, there are treatment records dated since 2010 that indicate a potential worsening of the Veteran's condition.  The duty to conduct a contemporaneous examination is triggered when the evidence indicates there has been a material change in disability or that the current rating may be incorrect.  See Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should undertake appropriate development to obtain any outstanding VA records pertinent to the Veteran's claim.

2.  Provide the Veteran appropriate notice as to the claim for TDIU and ask that he complete an application for TDIU.  Allow him a reasonable opportunity to respond.

3.  After completion of the foregoing, schedule the Veteran for a VA examination to determine the current severity of his service-connected left hip disability.  The claims folder and all pertinent records should be made available to the examiner for review.

The examiner is requested to delineate all symptomatology associated with, and the current severity of, the Veteran's left hip.  The appropriate Disability Benefits Questionnaire (DBQs) should be filled out for this purpose, if possible.

4.  Then, readjudicate the claim on appeal.  If any benefit sought on appeal is not fully granted, issue a supplemental statement of the case before returning to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M.E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




